Case: 18-11690      Date Filed: 12/20/2019     Page: 1 of 24


                                                                             [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 18-11690
                             ________________________

                     D.C. Docket No. 5:17-cr-00383-RDP-JHE-1



UNITED STATES OF AMERICA,

                                                                       Plaintiff-Appellee,

                                             versus

NATHAN RICHARD VINEYARD,

                                                                    Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                  (December 20, 2019)

Before MARCUS, JULIE CARNES, and KELLY,∗ Circuit Judges.

JULIE CARNES, Circuit Judge:


∗ Honorable Paul J. Kelly, Jr., United States Circuit Judge for the Tenth Circuit, sitting by
designation.
              Case: 18-11690    Date Filed: 12/20/2019   Page: 2 of 24


      Defendant Nathan Vineyard appeals from the district court’s denial of his

motion to dismiss an indictment charging him with failing to register as a sex

offender under the Sex Offender Registration and Notification Act (“SORNA”) in

violation of 18 U.S.C. § 2250(a). The charge is predicated on Vineyard’s prior

conviction for sexual battery in violation of Tennessee Code Annotated § 39-13-

505. Vineyard argues he is not required to register as a sex offender because his

Tennessee sexual battery conviction is not a qualifying sex offense as defined by

SORNA. After a careful review of the record and with the benefit of oral

argument, we conclude that sexual battery, as defined by the Tennessee statute

under which Vineyard was convicted, qualifies as a sex offense under SORNA.

Accordingly, we affirm.

                                 BACKGROUND

      In March 2012, Vineyard was charged with rape and false imprisonment in

Campbell County, Tennessee. The charges were related to Vineyard’s rape of an

adult female victim at a Caryville, Tennessee motel after holding the victim in a

motel room for several hours against her will. Vineyard ultimately pled guilty to

sexual battery in violation of Tennessee Code Annotated § 39-13-505 and

aggravated assault in violation of Tennessee Code Annotated § 39-13-102(a). He

was sentenced to two years for the sexual battery and six years for the aggravated

assault, to be served consecutively.


                                         2
               Case: 18-11690   Date Filed: 12/20/2019   Page: 3 of 24


      Upon being paroled from prison in September 2016, Vineyard signed an

instruction form acknowledging that he was subject to the federal sex offender

registration requirements of SORNA. The form instructed Vineyard that, pursuant

to SORNA, he was required to register as a sex offender in the jurisdiction of his

residence and in any jurisdiction in which he was employed. The form also

advised Vineyard that SORNA required him to notify any jurisdiction in which he

was required to register within three business days after a change of residence, and

that Tennessee law required him to register with the appropriate law enforcement

agency within 48 hours of his release from any subsequent incarcerations.

Pursuant to the instructions he received, Vineyard registered as a sex offender with

a residence in Harriman, Tennessee.

      On April 11, 2017, Vineyard was released from the Anderson County,

Tennessee jail after being charged with public intoxication and evading arrest. The

charges were filed after an incident in March 2017, during which Vineyard failed

to stop for police officers who had been notified that Vineyard was driving his

vehicle at a speed close to 100 miles per hour. The officers lost track of Vineyard

but eventually located him at his girlfriend’s house, at which time Vineyard fled on

foot. When the officers finally apprehended Vineyard, they discovered he was

intoxicated.




                                         3
                Case: 18-11690        Date Filed: 12/20/2019        Page: 4 of 24


       When he was released from jail on the evading and intoxication charges,

Vineyard was advised to report to the Tennessee Department of Corrections and to

update his sex offender registration within 48 hours as required by state law.

Arrest warrants were issued for Vineyard about a week later when he failed to

report and register. Vineyard’s whereabouts were unknown at the time, but he was

arrested on August 9, 2017 at a residence in Jackson County, Alabama. Vineyard

admits that he began living at the Alabama residence on or about July 8, 2017, and

that he did not register as a sex offender in Alabama or otherwise update his

SORNA registration to indicate his change of address.

       In September 2017, Vineyard was indicted on a charge of failing to register

as a sex offender under SORNA, in violation of 18 U.S.C. § 2250(a). 1 The

indictment alleged that Vineyard, a person required to register under SORNA

because of his Tennessee sexual battery conviction, failed to update his sex

offender registration and failed to register as a sex offender in the jurisdiction in

which he resided from July 8, 2017 through August 9, 2017.




1
  Section 2250(a) “provides criminal penalties for anyone subject to the registration
requirements” of SORNA “who travels in interstate commerce and then knowingly fails to
register or update [his] registration as required by the Act.” United States v. Kopp, 778 F.3d 986,
988 (11th Cir. 2015) (internal quotation marks omitted and alterations adopted). “To keep his
registration current, a sex offender must” notify the relevant jurisdiction within three days after a
“change of name, residence, employment, or student status[.]” Id. (internal quotation marks
omitted).
                                                 4
              Case: 18-11690     Date Filed: 12/20/2019    Page: 5 of 24


      Vineyard moved to dismiss the indictment, arguing that he was not required

to register under SORNA because his Tennessee sexual battery conviction was not

a qualifying sex offense under the Act. As will be discussed in more detail below,

SORNA imposes certain registration requirements on individuals “who [have

been] convicted of a sex offense.” 34 U.S.C. §§ 20911(1), 20913. In relevant part,

SORNA defines “sex offense” to include “a criminal offense that has an element

involving . . . sexual contact with another[.]” Id. § 20911(5)(A)(i). The parties

agreed that the categorical approach applies to determine if a state conviction

satisfies SORNA’s definition of a sex offense. Vineyard argued that Tennessee

sexual battery did not categorically qualify as a SORNA sex offense because

Tennessee’s sexual battery statute defines sexual contact to encompass more

conduct than the generic definition of sexual contact that applies under SORNA.

      The district court denied Vineyard’s motion. Defining the term sexual

contact by its plain meaning, the court determined that SORNA’s sexual contact

provision encompasses offenses that have as an element “a touching or meeting of

a sexual nature.” The court concluded that Vineyard’s Tennessee sexual battery

conviction fell squarely—and categorically—within that definition because his

conviction required that there be an “intentional touching” of a person’s “primary

genital area, groin, inner thigh, buttock or breast” specifically “for the purpose of

sexual arousal or gratification.” See Tenn. Code Ann. § 39-13-501 (2), (6) (2012).


                                           5
              Case: 18-11690     Date Filed: 12/20/2019    Page: 6 of 24


      Vineyard subsequently pled guilty to one count of failing to register as a sex

offender under SORNA in violation of 18 U.S.C. § 2250(a). He was convicted and

sentenced to serve 24 months, followed by 360 months of supervised release.

Vineyard’s plea agreement included an appeal waiver, but it preserved his right to

appeal the district court’s adverse ruling on his motion to dismiss the indictment

against him. Pursuant to the agreement, Vineyard has filed an appeal limited to the

sole issue argued in the motion to dismiss: whether his Tennessee sexual battery

conviction is a qualifying sex offense under SORNA, such that he was required to

register as a sex offender under SORNA and violated 18 U.S.C. § 2250(a) by

failing to do so.

                                   DISCUSSION

I.    Standard of Review

      We generally review the district court’s denial of a motion to dismiss an

indictment under the abuse of discretion standard. United States v. Farias, 836
F.3d 1315, 1323 (11th Cir. 2016). However, the district court’s determination that

Vineyard’s Tennessee sexual battery conviction categorically qualifies as a sex

offense under SORNA is an issue of statutory interpretation that we review de

novo. See United States v. Ambert, 561 F.3d 1202, 1205 (11th Cir. 2009) (noting

that a district court’s denial of a motion to dismiss an indictment ordinarily is

reviewed under the abuse of discretion standard, but that the defendant’s appeal of


                                           6
              Case: 18-11690     Date Filed: 12/20/2019    Page: 7 of 24


his conviction for failing to register as a sex offender under SORNA raised “a

number of issues concerning statutory interpretation and constitutional law, which

we review de novo”).

II.   Legal Background

      A.     SORNA

      Vineyard’s appeal raises several issues of first impression in this Circuit

regarding the interpretation of SORNA, a federal statute enacted in 2006 “to

protect the public from sex offenders . . . by establishing a comprehensive national

system for the registration of those offenders.” Id. (citing 42 U.S.C. § 16901 2

(internal quotation marks omitted)). Before SORNA, sex offenders registered

under “a patchwork” of federal and state registration systems “with loopholes and

deficiencies that had resulted in an estimated 100,000 sex offenders becoming

missing or lost.” United States v. Kebodeaux, 570 U.S. 387, 399 (2013) (internal

quotation marks omitted). SORNA was intended to correct that problem by

creating a “more uniform and effective” national sex-offender registration system.

Reynolds v. United States, 565 U.S. 432, 435 (2012). Criminal penalties for

individuals who violate SORNA’s registration requirements are set out in 18

U.S.C. § 2250(a) (stating that an individual who is required to register as a sex


2
  When Ambert was decided, SORNA was codified at 42 U.S.C. § 16901. See Ambert, 561 F.3d
at 1205. Effective September 1, 2017, SORNA was moved to 34 U.S.C. § 20901, without
substantive change.
                                           7
                Case: 18-11690       Date Filed: 12/20/2019       Page: 8 of 24


offender under SORNA and “knowingly fails to register or update a registration as

required” by SORNA “shall be fined under this title or imprisoned not more than

10 years, or both”).

       Consistent with the goals of the Act, SORNA’s registration requirements

apply to state and federal “sex offender[s].” See 34 U.S.C. §§ 20911, 20913.

SORNA defines “sex offender” to mean “an individual who [has been] convicted

of a sex offense.” Id. § 20911(1). With certain exceptions not applicable here,

SORNA defines “sex offense” to include:

       (i)     a criminal offense that has an element involving a sexual act or sexual
               contact with another;

       (ii)    a criminal offense that is a specified offense against a minor;

       (iii)   a Federal offense (including an offense prosecuted under section 1152
               or 1153 of Title 18) under section 1591, or chapter 109A, 110 (other
               than section 2257, 2257A, or 2258), or 117, of title 18;

       (iv)    a military offense specified by the Secretary of Defense under section
               115(a)(8)(C)(i) of Public Law 105-119 (10 U.S.C. 951 note); or

       (v)     an attempt or conspiracy to commit an offense described in clauses (i)
               through (iv).

34 U.S.C. § 20911(5)(A). Only the first provision is relevant to this case, and only

to the extent it defines a qualifying sex offense to include an offense that has an

element involving “sexual contact with another.” Id. § 20911(5)(A)(i).3


3
  The parties agree that none of the other provisions apply, and that Tennessee sexual battery
does not have “an element involving a sexual act.” See 34 U.S.C. § 20911(5)(A)(i).
                                                8
             Case: 18-11690     Date Filed: 12/20/2019   Page: 9 of 24


      B.     Tennessee’s Sexual Battery Statute

      The ultimate question presented by Vineyard’s appeal is whether his

Tennessee sexual battery conviction “has an element involving . . . sexual contact

with another” and thus qualifies as a sex offense under SORNA. See id. In

relevant part, the Tennessee statute under which Vineyard was convicted defines

sexual battery as “unlawful sexual contact with a victim” under any of the

following circumstances:

      (1)    Force or coercion is used to accomplish the act;

      (2)    The sexual contact is accomplished without the consent of the victim
             and the defendant knows or has reason to know at the time of the
             contact that the victim did not consent;

      (3)    The defendant knows or has reason to know that the victim is
             mentally defective, mentally incapacitated or physically helpless; or

      (4)    The sexual contact is accomplished by fraud.

Tenn. Code Ann. § 39-13-505(a). For purposes of the statute, Tennessee law

defines “sexual contact” to mean:

      the intentional touching of the victim’s, the defendant’s, or any other
      person’s intimate parts, or the intentional touching of the clothing
      covering the immediate area of the victim’s, the defendant’s, or any
      other person’s intimate parts, if that intentional touching can be
      reasonably construed as being for the purpose of sexual arousal or
      gratification[.]

Tenn. Code Ann. § 39-13-501(6). At the time of Vineyard’s conviction in 2012,

“intimate parts” was defined to include “the primary genital area, groin, inner


                                          9
              Case: 18-11690       Date Filed: 12/20/2019       Page: 10 of 24


thigh, buttock, or breast of a human being.” Tenn. Code Ann. § 39-13-501(2)

(2012).4

III.   Analysis

       A.     The categorical approach applies to determine whether
              Vineyard’s Tennessee sexual battery conviction is a qualifying sex
              offense under SORNA’s sexual contact provision.

       To resolve the substantive issue raised by Vineyard’s appeal, we must first

decide whether our analysis is governed by a categorical or a circumstance-specific

approach. See United States v. Dodge, 597 F.3d 1347, 1353 (11th Cir. 2010)

(describing the difference between the categorical approach and the circumstance-

specific approach in the context of SORNA). The parties agree that the categorical

approach applies. If that is true, then we may only consider the fact of Vineyard’s

conviction and the elements of Tennessee’s sexual battery statute to determine

whether Vineyard’s conviction qualifies as a sex offense under SORNA’s sexual

contact provision. See id. On the other hand, if we are not restricted by the

categorical approach, then we may consider whether the conduct underlying

Vineyard’s conviction satisfies SORNA’s definition of “sexual contact with

another.” See id. at 1354.



4
  Tennessee expanded its definition of intimate parts in 2013 to include contact with “semen”
and “vaginal fluid.” See Tenn. Code Ann. § 39-13-501(2) (2013). Vineyard initially argued that
Tennessee’s definition of sexual contact was overbroad because it included contact with semen
and vaginal fluid, but he abandoned that argument when the Government pointed out that the
words semen and vaginal fluid were not added to the statute until after Vineyard was convicted.
                                              10
             Case: 18-11690     Date Filed: 12/20/2019   Page: 11 of 24


      As noted, SORNA defines a sex offender as “an individual who [has been]

convicted of a sex offense.” 34 U.S.C. § 20911(1) (emphasis added). Further, the

specific provision of SORNA at issue in this case requires an offense to have “an

element involving . . . sexual contact with another” to qualify as a sex offense. Id.

§ 20911(5)(A)(i) (emphasis added). The statutory focus on an individual having

been convicted of an offense with a specified element makes it clear that

“Congress intended the sentencing court to look only to the fact that the defendant

had been convicted of crimes falling within certain categories, and not to the facts

underlying the prior convictions.” Johnson v. United States, 135 S. Ct. 2551, 2562

(2015) (quoting Taylor v. United States, 495 U.S. 575, 600 (1990) (internal

quotation marks omitted)). That is, Congress intended courts to apply a categorical

approach to determine whether a conviction qualifies as a sex offense under the

sexual contact provision of SORNA. Compare Dodge, 597 F.3d at 1354–55

(holding that a non-categorical approach applies to SORNA’s definition of a

“specified offense against a minor” because the definition does not refer to the

elements of an offense and emphasizes instead the conduct underlying the offense).

      Thus, based on SORNA’s plain language, we hold that a categorical

approach must be applied to determine whether Vineyard’s sexual battery

conviction “has an element involving . . . sexual contact with another” such that it

qualifies as a SORNA sex offense. See United States v. Rogers, 804 F.3d 1233,


                                         11
             Case: 18-11690     Date Filed: 12/20/2019   Page: 12 of 24


1237 (7th Cir. 2015) (“Based on the statutory language, it’s clear that a categorical

approach applies to the threshold definition of the term ‘sex offense’ in [34 U.S.C.

§ 20911] (5)(A)(i); the use of the word ‘element’ suggests as much.”); United

States v. Gonzalez-Medina, 757 F.3d 425, 430 (5th Cir. 2014) (“The definition’s

focus on the ‘element[s]’ of the predicate offense strongly suggests that a

categorical approach applies to [34 U.S.C. § 20911](5)(A)(i).”); United States v.

Mi Kyung Byun, 539 F.3d 982, 991 (9th Cir. 2008) (“The specific reference to an

‘element’ requires an analysis of the statutory elements, rather than an examination

of the underlying facts.”).

      B.     The Tennessee sexual battery statute under which Vineyard was
             convicted categorically satisfies SORNA’s sexual contact
             provision.

      Under the categorical approach, Vineyard’s conviction will only qualify as a

sex offense under SORNA if the Tennessee sexual battery statute under which he

was convicted covers the same conduct as—or a narrower range of conduct than—

SORNA. See Descamps v. United States, 570 U.S. 254, 257 (2013) (explaining

how the categorical approach works in the context of the Armed Career Criminal

Act (“ACCA”)); Welch v. United States, 136 S. Ct. 1257, 1262 (2016) (“Under the

categorical approach, a court assesses whether a crime qualifies as a [predicate

offense] in terms of how the law defines the offense and not in terms of how an

individual offender might have committed it on a particular occasion.” (internal


                                         12
               Case: 18-11690       Date Filed: 12/20/2019       Page: 13 of 24


quotation marks omitted)). More specifically, as the issue has been framed in this

case, Vineyard’s conviction will only qualify as a sex offense under SORNA if the

sexual contact required by Tennessee’s sexual battery statute is materially the same

as—or less encompassing than—the definition of the term sexual contact as used

in SORNA. If Tennessee’s definition of sexual contact “sweeps more broadly”

than SORNA’s, Vineyard’s sexual battery conviction cannot qualify as a sex

offense under the sexual contact provision of SORNA regardless of Vineyard’s

actual conduct in committing the offense. 5 See Descamps, 570 U.S. at 261.

               1.     The term sexual contact as used in SORNA means a touching
                      or meeting of body surfaces where the touching or meeting is
                      related to or for the purpose of sexual gratification.

       As is evident from the above discussion, the meaning of the term sexual

contact as used in SORNA is essential to our analysis under the categorical

approach. SORNA’s definition of a sex offense to include an offense that has

sexual contact as an element potentially encompasses Tennessee sexual battery,

which prohibits “unlawful sexual contact” under certain circumstances. See Tenn.

Code Ann. § 39-13-505(a). But to determine whether the Tennessee sexual battery


5
  There is an exception to the categorical approach that applies when the statute that defines the
offense is overbroad and “divisible”—meaning that it sets out different offenses with alternative
elements, some of which are qualifying offenses and some which are not. See Mathis v. United
States, 136 S. Ct. 2243, 2249 (2016) (describing the modified categorical approach and
clarifying when it is applicable). As will be discussed infra, we conclude that Tennessee’s
sexual battery statute categorically satisfies SORNA’s definition of a qualifying sex offense.
Accordingly, we have no occasion to consider whether the modified categorical approach applies
here.
                                               13
             Case: 18-11690      Date Filed: 12/20/2019   Page: 14 of 24


statute categorically satisfies SORNA’s sexual contact provision, we must compare

the definition of sexual contact as used in SORNA to the definition of that term as

used in the Tennessee statute.

      SORNA does not define sexual contact. See 34 U.S.C. § 20911 (expressly

defining certain terms for purposes of SORNA, but not sexual contact). Thus, “we

interpret that phrase using the normal tools of statutory interpretation.” Esquivel-

Quintana v. Sessions, 137 S. Ct. 1562, 1569 (2017) (defining the term “sexual

abuse of a minor” as used in the Immigration and Nationality Act (“INA”)). We

begin our analysis with the text of SORNA, and with a presumption that Congress

intended the words used in the text to be given their common, ordinary meaning.

See id. (quoting Leocal v. Ashcroft, 543 U.S. 1, 8 (2004) and citing additional

authority for the principle that the “everyday understanding” and “regular usage”

of an undefined statutory term is important in determining “what Congress

probably meant” when it used the term (internal quotation marks omitted)). The

plain meaning of the text “controls unless the language is ambiguous or leads to

absurd results.” United States v. Carrell, 252 F.3d 1193, 1198 (11th Cir. 2001)

(internal quotation marks omitted)); see also Star Athletica, L.L.C. v. Varsity

Brands, Inc., 137 S. Ct. 1002, 1010 (2017) (“We . . . begin and end our inquiry

with the text [of the statute], giving each word its ordinary, contemporary, common

meaning.” (internal quotation marks omitted)).


                                          14
               Case: 18-11690       Date Filed: 12/20/2019       Page: 15 of 24


       Relying on a dictionary definition of the word contact and on a general

understanding of the word sexual, the district court determined that the ordinary

meaning of the term sexual contact as used in SORNA is “a touching or meeting of

a sexual nature.” We agree with the district court’s essential analysis—that is, that

the plain meaning of the term sexual contact is easily derived from common

definitions of the words sexual and contact, and that this plain meaning is

controlling here because it is not “ambiguous” and does not lead to “absurd

results.” See Carrell, 252 F.3d at 1198. Further, we define sexual contact

similarly to the district court, with a slight refinement to the sexual component of

the definition.

       As the district court pointed out, the word contact is generally understood to

mean the “union or junction of body surfaces: a touching or meeting.” See

Webster’s Third New International Dictionary 490 (1986); see also Webster’s II

New Riverside University Dictionary 303 (1988) (defining contact to mean “[t]he

touching of two objects or surfaces”). This Court has defined the word sexual to

mean “of or relating to the sphere of behavior associated with libidinal

gratification.” See United States v. Padilla-Reyes, 247 F.3d 1158, 1163 (11th Cir.

2001) (quoting Webster’s Third New International Dictionary 2082 (1981)).6


6
  Other circuit courts likewise have defined the word sexual to mean “of or relating to the sphere
of behavior associated with libidinal gratification.” See United States v. Diaz-Ibarra, 522 F.3d
343, 349 (4th Cir. 2008) (defining the term sexual as used in the phrase sexual abuse of a minor);
                                               15
               Case: 18-11690       Date Filed: 12/20/2019       Page: 16 of 24


Combining these two definitions, we conclude that the term sexual contact as used

in SORNA means: a touching or meeting of body surfaces where the touching or

meeting is related to or for the purpose of sexual gratification.

               2.     Tennessee’s sexual battery statute categorically requires sexual
                      contact as that term is used in SORNA, thus satisfying
                      SORNA’s definition of a sex offense to include an offense that
                      has an element involving sexual contact.

       Applying the common meaning of sexual contact set out above, there is no

question that Tennessee’s sexual battery statute “has an element involving . . .

sexual contact with another” person, such that Vineyard’s conviction under the

statute qualifies as a sex offense under SORNA. See 34 U.S.C. § 20911(5)(A)(i).

The Tennessee sexual battery statute prohibits “unlawful sexual contact” with a

victim under several circumstances, including the use of force, coercion, or fraud

to accomplish the contact, lack of the victim’s consent to the contact, or

incapacitation of the victim. Tenn. Code Ann. § 39-13-505(a). As used in the

Tennessee statute, the term sexual contact requires an “intentional touching” of the

victim’s or another’s person’s “intimate parts” (or the “clothing covering the

immediate area” of those parts) “for the purpose of sexual arousal or gratification.”

Id. § 39-13-501(6). When Vineyard was convicted in 2012, “intimate parts” was




United States v. Mateen, 806 F.3d 857, 861 (6th Cir. 2015) (“Sexual is commonly understood to
mean of or relating to the sphere of behavior associated with libidinal gratification.” (internal
quotation marks omitted)).
                                               16
             Case: 18-11690     Date Filed: 12/20/2019    Page: 17 of 24


defined to include “the primary genital area, groin, inner thigh, buttock, or breast

of a human being.” Id. § 39-13-501(2) (2012). Thus, at the time of Vineyard’s

conviction, Tennessee’s sexual battery statute required that there be an unlawful

and intentional touching of one of five specified body parts (or the clothing

immediately covering those parts) for the specific purpose of sexual gratification.

Considered together, those requirements categorically match the plain meaning of

the term sexual contact as used in SORNA.

      Indeed, Vineyard does not dispute that Tennessee’s sexual battery statute

categorically requires sexual contact as that term is commonly understood.

Nevertheless, Vineyard argues that his conviction does not qualify as a sex offense

under SORNA because Tennessee law defines sexual contact more broadly than

that term is defined in an entirely separate federal statute: 18 U.S.C. § 2246.

According to Vineyard, sexual contact is a legal term of art that must be defined by

a special, technical meaning rather than by its plain meaning. But Vineyard cites

no authority to support this argument, and we are unpersuaded by it. See Med.

Transp. Mgmt. Corp. v. Comm’r, 506 F.3d 1364, 1368 (11th Cir. 2007) (describing

a legal term of art as a term “in which [is] accumulated the legal tradition and

meaning of centuries of practice” (citation omitted)); Garcia v. Vanguard Car

Rental USA, Inc., 540 F.3d 1242, 1246 (11th Cir. 2008) (“When statutory terms are

undefined, we typically infer that Congress intended them to have their common


                                          17
             Case: 18-11690     Date Filed: 12/20/2019    Page: 18 of 24


and ordinary meaning, unless it is apparent from [the] context that the disputed

term is a term of art.” (emphasis added)).

      Furthermore, Vineyard’s argument that the definition of sexual contact used

in 18 U.S.C. § 2246 should be imported into SORNA conflicts with the language

and structure of both statutes. Section 2246 defines certain terms for purposes of

the federal sexual crimes set out in Chapter 109A of Title 18, including, for

example, sexual crimes that occur in the special maritime jurisdiction of the United

States or in a federal prison, or when a perpetrator crosses state lines with the

intent to engage in a sexual act with a child. See 18 U.S.C. §§ 2241–2246. Section

2246 expressly limits its application to terms used “in this chapter”—that is, in

Chapter 109A. See 18 U.S.C. § 2246. SORNA is not codified in the same

chapter—or indeed, even in the same Title—of the United States Code as § 2246.

Neither does § 2246 cross-reference SORNA or otherwise indicate that its

definitions should be used when interpreting SORNA. See id.

      In fact, SORNA has its own definitions, which are set out in language

suggesting that Congress did not intend for other definitions to be incorporated into

SORNA without a clear reference. See 34 U.S.C. § 20911 (stating that “[i]n this

subchapter the following definitions apply”). Many of SORNA’s definitions cross-

reference and expressly incorporate specific definitions from Title 18, including

certain definitions used in Chapter 109A. See 34 U.S.C. § 20911(3)(A), (4)(A),


                                          18
             Case: 18-11690     Date Filed: 12/20/2019   Page: 19 of 24


(5)(A)(iii), (7)(F), (8). These references show that Congress was aware of the

definitions contained in Title 18—and more specifically, it was aware of the

definitions related to federal sexual crimes set out in Chapter 109A—and that it

was capable of incorporating those definitions into SORNA but chose not to

incorporate § 2246(3)’s definition of sexual contact.

      Neither does the Supreme Court’s analysis in Esquivel-Quintana require us

to discard the plain meaning of sexual contact in favor of § 2246(3)’s definition of

that term, as Vineyard suggests. On the contrary, the Court in Esquivel-Quintana

cited authority suggesting that the “everyday understanding” of an undefined

statutory term often provides the most important guidepost in determining what

Congress intended the term to mean. See Esquivel-Quintana, 137 S. Ct. at 1569

(citing Lopez v. Gonzales, 549 U.S. 47, 53 (2006)). The undefined term at issue in

Esquivel-Quintana was “sexual abuse of a minor” as used in a provision of the

INA listing the “aggravated felon[ies]” that permit removal of an alien after

admission to the United States, and the question presented by the case was whether

the petitioner’s conviction under a state statute criminalizing consensual sexual

intercourse between a 21-year-old and a 17-year-old qualified as sexual abuse of a

minor. See id. at 1567 (citing 8 U.S.C. § 1101(a)(43)(A)). The Court held that the

conviction did not qualify, explaining that “in the context of statutory rape offenses

that criminalize sexual intercourse based solely on the age of the participants, the


                                          19
             Case: 18-11690      Date Filed: 12/20/2019   Page: 20 of 24


generic federal definition of sexual abuse of a minor requires that the victim be

younger than 16.” Id. at 1568.

      The Court in Esquivel-Quintana consulted multiple sources to arrive at a

generic definition of the term sexual abuse of a minor, including dictionary

definitions, the surrounding provisions of the INA, and state criminal codes. See

id. at 1569–72. Among those sources was the “federal definition of sexual abuse

of a minor” set out in a “closely related federal statute, 18 U.S.C. § 2243.” See id.

at 1570. Noting that § 2243’s definition of the term sexual abuse of a minor

implies an age of consent of 16, the Court explained that the definition was enacted

as part of “the same omnibus law that added [the] sexual abuse of a minor

[provision] to the INA, which suggests that Congress understood” the phrase

sexual abuse of a minor as used in the INA “to cover victims under age 16.”

Esquivel-Quintana, 137 S. Ct. at 1570–71. Even so, the Court declined to import

§ 2243’s definition “wholesale into the INA.” Id. at 1571. Here, there is no reason

to import any part of § 2246(3)’s definition of sexual contact into SORNA because

there is no legislative relationship between SORNA and § 2246, as there was

between the INA and § 2243.

      Finally, even if the Court were to use § 2246(3)’s definition of sexual

contact, Vineyard’s Tennessee sexual battery conviction still would categorically




                                          20
             Case: 18-11690     Date Filed: 12/20/2019    Page: 21 of 24


qualify as a sex offense under SORNA. Section § 2246(3) defines sexual contact

to mean:

      the intentional touching, either directly or through the clothing, of the
      genitalia, anus, groin, breast, inner thigh, or buttocks of any person with
      an intent to abuse, humiliate, harass, degrade, or arouse or gratify the
      sexual desire of any person[.]

18 U.S.C. § 2246(3). There is no material difference between this definition of

sexual contact and Tennessee’s definition of sexual contact to require the

intentional touching of a person’s “primary genital area, groin, inner thigh, buttock,

or breast” where the touching is “for the purpose of sexual gratification.” See

Tenn. Code Ann. § 39-13-501(6), (2) (2012). Both definitions prohibit the

intentional touching of the same areas of the body with the intent of arousing or

gratifying sexual desire. If anything, Tennessee’s definition is narrower than the

definition set out in § 2246(3) because the Tennessee definition does not include

touching for purposes other than sexual gratification, such as abusing, humiliating,

harassing, or degrading a person. See 18 U.S.C. § 2246(3).

      Vineyard’s primary argument with respect to § 2246(3) is that Tennessee’s

definition of sexual contact is overbroad because it includes contact with the

“primary genital area” rather than just the genitals. This argument borders on the

absurd. The plain meaning of the term “primary” suggests that the “primary

genital area” covers essentially the same area of the body as the genitals. See

Webster’s II New Riverside University Dictionary 934 (1988) (defining primary,
                                          21
             Case: 18-11690     Date Filed: 12/20/2019    Page: 22 of 24


in relevant part, to mean “[b]eing a basic or fundamental part of . . . [a] whole”).

But in any event, the definition of sexual contact set out in § 2246(3) goes beyond

the genitals to include the “anus, groin, breast, inner thigh, [and] buttocks.” 18

U.S.C. § 2246(3). We agree with the district court that, to the extent the primary

genital area is broader than the genitals, it is encompassed by § 2246(3)’s inclusion

of the groin as an area of the body with which contact may be deemed sexual

contact. See Webster’s II New Riverside University Dictionary 549 (1988)

(defining groin to mean “[t]he crease at the junction of the thigh and the trunk,

together with the adjacent region”).

      Vineyard also argues that Tennessee has judicially expanded its definition of

intimate parts to include the lower back and abdomen, citing State v. Graham,

1992 WL 300889 (Tenn. Crim. App. 1992) and State v. Williams, 2001 WL
741935 (Tenn. Crim. App. 2001). A fair reading of Graham and Williams shows

that neither case expanded Tennessee’s definition of intimate parts. In Graham,

the court upheld the defendant’s conviction for sexual battery based on the victim’s

testimony that the defendant had put his hands inside the bikini-type panties the

victim was wearing and “rubb[ed] up and down right at where it starts.” See

Graham, 1992 WL 300889, at *5 (internal quotation marks omitted). The record

showed that “it” referred to the victim’s “private area” and that the victim had

demonstrated to the jury the area the defendant had touched. See id. at *2, 5. The


                                          22
              Case: 18-11690    Date Filed: 12/20/2019   Page: 23 of 24


court concluded that the evidence was sufficient to support the jury’s finding that

the defendant had touched the victim’s intimate parts, as defined by the Tennessee

statute and without the need for an expansion of the terms used in the statute. Id. at

*4–5.

        Likewise, in Williams, victim testimony established that the defendant had

put his hands underneath the victim’s shorts and panties on one occasion, pulled

her shorts below her buttocks and placed his hands under her shorts and panties on

another occasion, and rubbed the victim’s legs above the knee in an area she

demonstrated to the jury on a third occasion. See Williams, 2001 WL 741935, at

*4, 7. Based on the victim’s testimony and demonstration, the court upheld three

sexual battery convictions against the defendant, concluding that there was enough

evidence to support the jury’s finding that the defendant had touched the victim’s

“primary genital area, groin, inner thigh, or buttock” on these three occasions. See

id. at *7. But the court did not indicate that it was expanding Tennessee’s

definition of intimate parts. And in fact, the court vacated one of the defendant’s

convictions based on the victim’s testimony that, as relevant to that conviction, the

defendant had only “rubbed her legs to about the knee.” See id. Although the

victim had demonstrated to the jury where the defendant had touched her, the court

concluded that it was unclear from the record whether the defendant had touched




                                          23
             Case: 18-11690     Date Filed: 12/20/2019    Page: 24 of 24


the victim’s “thigh, or any of her other intimate parts” as required by the Tennessee

statute. See id.

      In short, the case law cited by Vineyard does not support his argument that

Tennessee has expanded its definition of sexual contact to include contact with the

back or abdomen. Furthermore, the term sexual contact as defined in Tennessee’s

sexual battery statute categorically matches the plain meaning of sexual contact as

used in SORNA. And finally, although it is clear to us that the definition of sexual

contact used in 18 U.S.C. § 2246(3) is inapplicable here, it is equally clear that

Tennessee’s statutory definition of sexual contact categorically matches § 2246(3)

as well.

                                  CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s denial of

Vineyard’s motion to dismiss the indictment filed against him in this case.




                                          24